Title: Enclosure: Caspar Wistar’s Statement on Yellow Fever, 15 December 1805
From: Wistar, Caspar
To: 


            Statement of facts tending to prove the contagious nature of the yellow fever, at Germantown, in the year 1798. by C. Wistar M.D. Professor of Anatomy in the University of Pensylvania Etc
            
            The disease which produced the fatal effects now to be related, commenced in the family of Elizabeth Johnson, widow who lived in the main Street of the village of Germantown, about six and a half miles from Philadelphia—
            The person first affected was her child, Betsey Johnson, who had been in Philadelphia from the third to the seventh of August, in a neighbourhood where several cases of the fever had already appeared. She returned home the seventh, and on the ninth of the same month was attacked with the yellow fever, which terminated fatally in four days—Fourteen days after her death, viz. August 27th, mrs. Duy, the next neighbour of mrs. Johnson, who had visited Betsey several times during her illness, was attacked with a fever supposed to be of the same kind, and died at the end of four days—
            On the thirtieth of August, the wife of Charles Hubbs, who also lived near to mrs. Johnson, and had visited both Betsey and mrs. Duy, once at least, during their respective indispositions, but had not been in Philadelphia for many months, was attacked with unequivocal symptoms of the yellow fever, in its most malignant form, and died the 2d of September—
            Mr. Duy, husband of the above-mentioned mrs. Duy, was attacked sixteen days after the death of his wife, viz. September 18, and died also after an illness of six days—
            A few days after the death of mrs. Duy, an English gentleman and his wife, of the name of Fisher, who had fled from Philadelphia on account of the fever, went to board with mr. Duy, and were placed in the Chamber occupied by his late wife during her illness. they were also attacked with fever—mrs. Fisher was taken, 7ber 19th, and recovered in a few days, but mr. Fisher, who was attacked four days after his wife, died with the black vomit the 27th of September—
            At the same time, the disease re-appeared in Mrs. Johnson’s family, in a young female servant, who was very ill, but recovered. Soon after the attack of this girl, Mrs. Johnson herself was taken ill with the same disease: She had visited both of her neighbours, mrs. Duy and mrs. Hubbs, while they were sick: She also had assorted the clothes of her deceased daughter, four or five days before her own attack commenced, but had not been in Philadelphia for a month—Her disorder continued eight days, and terminated the 28th September, with convulsions and the black vomit—
            A few days before the death of mrs. Johnson, Elisabeth Stern, a woman, who lived in the family, was attacked with the fever, and became very yellow—Her symptoms appeared moderate at first, but after lingering a fortnight she also died.—The wife of a tenant of mrs. Johnson, who lived in a separate part of the house, but used the same yard, was attacked before the death of Elisabeth Stern, and recovered with great difficulty—
            The last victim to be mentioned, was one Stephen post, an old man, who lived at a distance, but worked in mr. Duy’s barn, while the bed was there, on which mrs. Duy died—He was also attacked with fever, and died in a few days—
            These melancholy circumstances occurred in a Village, which has long been remarkable for its salubrity, at a time when the other Inhabitants enjoyed their usual health—In most of the cases, the disease appears to have been contracted at the house of Mrs. Johnson, which, before this distressing period, had been eminently distinguished by the health and longevity of its inhabitants—The family were extremely neat, and it may be asserted with confidence, that the premises were never more clean, than they were at the time of this truly affecting catastrophe—
            What cause but contagion is adequate to the production of such a disease among persons so situated?
            
              Philadelphia Dec. 15, 1805—
            
          